Citation Nr: 0514748	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  97-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee injury with traumatic arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to the veteran's service connected 
left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1996 and July 1998, which denied the 
claimed benefits.

The issue of entitlement to an increased rating for a 
service connected left knee injury with traumatic arthritis 
was remanded by the Board in March 1999.  This issue as well 
as the issue of entitlement to service connection for a 
right knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis, were 
remanded by the Board in March 2000.  In July 2003, the 
Board rendered a decision denying both issues.  

In April 2004, however, the July 2003 Board decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) and the matter was remanded pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
joint motion filed by the parties in the appeal.  In turn, 
the Board remanded the matter to the RO in August 2004 in 
order for the issues raised in the joint motion to be 
addressed.  The matter is now once again before the Board 
for disposition.    

The issue of entitlement to service connection for a right 
knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis is 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran's left knee disability is productive of no more 
than slight impairment due to recurrent subluxation or 
instability.  His X-ray confirmed arthritis of the left knee 
is manifested by subjective complaints of pain but with a 
full range of motion from zero to 140 degrees.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disability with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a; Part 4, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				      I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of knee flexion and extension is zero 
degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

Records from the VA Medical Center in Columbia, South 
Carolina, dated in October 1996, noted that the veteran had 
a normal gait and extension and flexion of the left knee 
from 0 to 135 degrees.  There was no effusion.  He was 
diagnosed with retro-patellar pain syndrome.  In November 
1996 he reported that his knee pain was intermittent.  There 
was no swelling or locking of the left knee, although it was 
reported that it sometimes felt like it would give way.  
Upon examination, it was noted that there was crepitation 
over the superior area of the patella.  There was good range 
of motion.  There was no gross instability or deformity 
noted. 

A January 1997 report of left knee X-rays revealed that a 
5mm area of soft tissue calcification was present adjacent 
to the left medial femoral epicondyle.  This was noted to be 
unchanged from studies dating back to June 1992.  Further, 
mild degenerative changes were at the knee, most prominent 
at the patellofemoral joint.  No other abnormalities were 
detected.  

A VA examination report, dated in July 1999, noted that the 
examiner reviewed the claims folder.  The veteran reported 
new complaints of his knees collapsing.  He reported that he 
occasionally felt like his knees were giving away while 
ascending and descending stairs.  He also stated that he had 
pain if sitting in a van for too long with his knees bent 
and that he was having an increasingly difficult time going 
up and down a ladder because of the repeated flexion of the 
knee.  

Upon examination, he was noted to have slight varus 
bilaterally measuring probably 7 degrees on the mechanical 
axis.  He had bilateral mild tenderness at the medial joint 
line, more so than laterally.  He had mild patellofemoral 
crepitus and tenderness with this compression.  Upon range 
of motion testing, the veteran had from 3 to 5 degrees of 
recurvatum and 135 degrees of flexion.  The patella glided 
appropriately in the groove and was rather large.  The knee 
was stable to varus and valgus and anterior and posterior 
drawer stresses.  The examiner stated that Lachman seemed to 
be negative.  McMurray test showed pain on the medial side, 
but there was no pop or click.  The examiner's impression 
was bilateral early degenerative joint disease of the knees, 
primarily the medial and patellofemoral compartments.  Very 
symmetric knee examinations with no evidence of acute 
intraarticular pathology and no real evidence of ligamentous 
instability, although it was noted that the veteran did have 
some difficulty relaxing for the examination.  

A July 1999 report of left knee X-rays revealed no joint 
space narrowing or malalignment.  No significant arthritic 
change was seen.  There was a small cavity along the 
articulating surface of the lateral femoral condyle seen on 
the skier's view which the examiner noted could represent 
remote osteochondral injury.  There was calcification along 
the medial aspect of the femoral condyle compatible with a 
Pelligrini-Steida complex.  The examiner noted that mild 
irregularity of the patellar would be compatible with mild 
chondromalacia.  However, he stated that this could better 
be assessed with magnetic resonance imaging as well as the 
lateral femoral condylar surface.  

A VA examination report dated in March 2002 noted that the 
claims folder had been reviewed, with emphasis given to the 
March 2000 remand instructions.  It was reported that the 
veteran had some instability of the knee and had a needle-
like pain in the medial aspect of the left knee.  With 
prolonged sitting, he was reported to suffer some popliteal 
pain.  It was noted that his knee had locked in the past, 
but that it had not done so in the previous year or two.  
Some past swelling was reported.  The veteran reported that 
the main limitation of his knee was his fear of instability.  
The report noted that the veteran could do some kneeling and 
squatting and it was noted that climbing posed no problems.  
He did state that if he sat for greater than 45 minutes he 
would experience pain in his left knee.  He stated that he 
had no problems walking, but that he no longer ran because 
of his knees.  

Upon examination, he had mild genu varus in the standing 
position.  His gait was normal.  His range of motion of the 
left knee was from 0 to 140 degrees.  On varus and valgus 
stressing, the veteran had some mild wobble but no true 
instability on either side.  Lachman's test was negative 
bilaterally and the drawer test showed about 1cm of anterior 
movement of the left knee.  There was no effusion on either 
side.  He did have some patellar prominence and some medial 
joint line tenderness.  There was also mild crepitus in the 
left knee.  

There was no weakened movement, excessive fatigability, 
except during sitting, nor did he have any incoordination.  
It was reported that the veteran had some flare-ups between 
1998 and 2000, but none since.  It was noted that repeated 
kneeling and squatting would not be tolerated and that he 
could not run.    

A March 2002 report of left knee X-rays revealed mild 
osteoarthritic changes of the femorotibial joint space and 
more moderate of the patellofemoral joint space.  There was 
either post-traumatic myositis or peritendinitis immediately 
superior to the medial femoral condyle.  There was no 
effusion seen. 

An MRI report dated in April 2002, noted that aside from a 
small joint effusion, the MRI was unremarkable.  There was 
no evidence of ligamentous or meniscal tear.  

An August 19, 2003 VA medical record reported that bilateral 
knee strength was 5/5 and range of motion was complete.  An 
August 29, 2003 VA medical record noted that the veteran 
complained of bilateral knee pain rated 4-5/10 at terminal 
extension.  The examiner stated that strength and range of 
motion were within normal limits.    

An October 2004 report from Dr. James S. McHone stated that, 
upon physical examination, there was full range of motion of 
his knees, no effusion, and no instability.  It was further 
stated that the veteran was neurovascularly intact.  It was 
noted, though, that he had a mild recurvatum deformity and 
high-end laxity of the knees.  Dr. McHone stated that X-rays 
of the knees were fairly normal, with no evidence of 
degenerative joint disease in the knees.  The assessment was 
bilateral knee pain, recurvatum deformity and high-end 
laxity, knees.  

A November 2004 report of a left knee MRI listed an 
impression of marked chondromalacia patellofemoral 
compartment; arthritic cysts lateral and patellofemoral 
compartments; and, extensive meniscal signal without a 
definite tear.  

A January 2005 report from Dr. McHone noted that an MRI of 
the right knee suggested a small area of bone infarct and a 
torn medial meniscus, but stated that the left knee MRI did 
not show any definite findings.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left knee injury with traumatic 
arthritis, currently evaluated as 10 percent disabling.  He 
is currently rated under Diagnostic Code (DC) 5257.  In 
VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that the 
veteran's left knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  As stated above, the March 2002 VA medical examination 
stated that the veteran did not have "true instability" in 
either knee.  Also, the October 2004 report from Dr. McHone 
stated that there was no instability.  Further, there is no 
evidence of subluxation.  Therefore, the Board finds that a 
rating in excess of 10 percent for the right knee under DC 
5257 is not warranted.  The Board notes that since DC 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the March 2002 VA examination 
report shows that the veteran's left knee had a range of 
motion from zero to 140 degrees.  Additionally, the October 
2004 report from Dr. McHone stated that there was full motion 
of the veteran's knees.  Therefore, the criteria even for a 
noncompensable rating under either DC 5260 or DC 5261 have 
not been met and, in fact, it has not been shown that the 
veteran has any limitation of motion of the knee.      

The Board notes that separate ratings under DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).  However, based on the evidence 
of record, such is not warranted.    

The Board acknowledges that there is evidence of effusion and 
the veteran has made subjective complaints of pain and of his 
knee giving way.  The veteran also told the examiner in the 
March 2002 VA examination that he had had some flare-ups 
between 1998 and 2000, although he had not had any such flare 
ups since.  Also, the March 2002 VA examination report did 
note that repeated kneeling and squatting would not be 
tolerated and that he cannot run.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the 
examining physician in the March 2002 VA examination reported 
that there was no weakened movement or excessive 
fatigability (except during sitting), nor did the veteran 
have any incoordination.  Finally, no painful motion was 
noted in the March 2002 VA examination report.  

Based on the above, the Board finds that there is no 
objective evidence of functional loss due to left knee 
pathology to support a conclusion that the veteran's left 
knee condition has any limitation of motion even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.      

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, there is no evidence of such a 
condition of the veteran's left knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left knee 
disability warrants no higher than a 10 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  Accordingly, 
the claim must be denied.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, the veteran was sent notice of 
the rating decision denying entitlement to an increased 
rating for his service-connected left knee condition in 
November 1996, a statement of the case (SOC) in January 1997, 
and supplemental statements of the case (SSOC's) in August 
1999 and February 2003.  He was sent notice of the rating 
decision denying entitlement to service connection for a 
right knee condition as secondary to his service-connected 
left knee condition in July 1998, an SOC in August 1998, and 
the February 2003 SSOC.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether his claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
adequately informing the veteran of the information and 
evidence necessary to substantiate his claims.  Moreover, a 
December 2004 letter from the RO stated that, in order to 
establish entitlement to an increased rating for his service-
connected left knee disability with traumatic arthritis, the 
evidence must show that his condition had gotten worse.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the December 2004 letter informed the veteran that VA 
was responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  It further 
stated that VA would make reasonable efforts to get relevant 
records not held by a federal agency, to include records from 
state or local governments, private doctors and hospitals, or 
current or former employers.  The letter also stated that VA 
would assist the veteran by providing a medical examination 
or obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on his claim.   

In addition, the February 2003 supplemental statement of the 
case (SSOC) listed the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the December 2004 VCAA notice letter sent to 
the veteran did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the February 2003 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notice, combined with the February 2003 SSOC, 
clearly comply with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the Board concedes that some of the 
correspondences, which collectively constituted proper VCAA 
notice, were not issued to the veteran prior to the initial 
unfavorable AOJ decision.  Nonetheless, the Board finds that 
any defect with respect to the timing of VCAA notice in this 
case was harmless error for the reasons specified above.  

The Board notes that the joint motion for remand specifically 
referred to records from Richland Memorial Hospital that have 
not been associated with the claims folder, pointing out that 
the January 1995 request for such records misidentified the 
veteran in that his surname was spelled incorrectly.  The 
request for records resulted in a negative response from 
Richland Memorial Hospital in February 1995.  In this regard, 
the Board notes that the December 2004 letter from the RO 
referenced the above-mentioned request and negative response 
and stated that VA needed to know whether he had, indeed, 
been treated at that hospital.  It was stated that if had had 
been treated there, he was told he could complete the 
enclosed VA Form 21-4142 so that VA could request this 
information.  Alternatively, he was informed that he, 
himself, could provide VA with these records.  The letter 
further informed the veteran that VA would decide his claim 
based on the evidence of record unless he submitted a 
completed VA Form 21-4142 or the records from Richland 
Memorial Hospital.  Although, subsequent to this letter the 
veteran submitted numerous VA Form 21-4142's, he did not 
submit a VA Form 21-4142 for Richland Memorial Hospital.  Nor 
has the veteran submitted any medical records from Richland 
Memorial Hospital.      

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to an increased rating for a service-connected 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling, is denied.  


REMAND

The veteran asserts that he is entitled to service 
connection for a right knee disability as secondary to his 
service-connected left knee injury with traumatic arthritis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

Subsequent to the Board's August 2004 remand, additional 
evidence pertinent to the veteran's claim has been associated 
with the claims folder.  For example, an August 12, 2003 VA 
medical record noted that the veteran presented complaining 
of pain on the right knee joint when he walked and also of 
swelling.  On physical examination, the examiner stated that 
range of motion was normal and that there was no swelling, 
but stated that there were right knee X-ray arthritic 
changes.  An impression of osteoarthritis was listed.  Also, 
an October 2004 report from Dr. James S. McHone stated that, 
upon physical examination, there was full range of motion of 
his knees, no effusion, and no instability.  It was further 
stated that the veteran was neurovascularly intact.  It was 
noted, though, that he had a mild recurvatum deformity and 
high-end laxity of the knees.  Dr. McHone stated that X-rays 
of the knees were fairly normal, with no evidence of 
degenerative joint disease in the knees.  The assessment was 
bilateral knee pain, recurvatum deformity and high-end 
laxity, knees.  A November 2004 report of a right knee MRI 
listed an impression of bone infarct medial femoral condyle 
and posterior horn medial meniscal tear.  A January 2005 
report from Dr. McHone noted that the MRI of the right knee 
suggested a small area of bone infarct and a torn medial 
meniscus.  It was also indicated that the veteran had some 
tenderness along the medial joint line, popping, and clicking 
in the right knee at the time of the examination.   

In light of the foregoing medical evidence, the Board has 
determined that the veteran should be afforded a VA 
examination in order to clarify the current diagnosis of the 
veteran's right knee.  Additionally, the examiner should be 
directed to render an opinion as to the probable etiology of 
any currently diagnosed right knee condition, to specifically 
include whether the right knee condition was either caused 
by, or aggravated by, his service-connected left knee 
condition.  

Finally, the January 2005 report from Dr. McHone indicated 
that the veteran was to be scheduled for an arthroscopic 
surgery.  Thus, the RO should determine whether there are 
additional treatment records from Dr. McHone and, if so, 
associate them with the veteran's claims folder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Request that the veteran identify 
whether there are additional treatment 
records from Dr. McHone (which have not 
yet been associated with the veteran's 
claims folder).  Thereafter, obtain any 
such identified records and associate 
them with the claims folder.  

2.  Schedule the veteran for a VA 
examination in order to determine the 
nature of any current right knee 
disability.  All indicated tests and X-
ray examinations should be conducted.  
The examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) any current right knee 
condition is related to his military 
service or, 2) any current right knee 
disability was (a) caused by his service-
connected left knee disability and, if 
not directly caused, (b) aggravated by 
the service-connected left knee 
disability.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


